Mr. Chief Justice Del Toro
delivered the opinion of the Court.
Plaintiff: and appellee requests the dismissal of this appeal, as frivolous. The motion, notified to the adverse party, was filed on June 28 last. It was called for hearing on July 9. Plaintiff and appellee only appeared.
 This is a suit for filiation which involved interesting questions of fact and law. Both parties submitted evidence. The trial lasted a whole day. The district court decided in favor of plaintiff and awarded costs. Defendant appealed and this Supreme Court dismissed the appeal. (46 P.B.B. 638).
The case was remanded and the winning party presented a memorandum of costs in the district court which contained an item of $1,000 for attorney’s fees. The court heard both parties. The losing’ party did not present any evidence as to the value of the services of the attorney for the victorious party, and merely maintained that the sum of $1,000 was excessive. The court fixed the amount in $400 and the losing’ party again appealed to this Court.
The district court had discretion to fix the amount. It is maintained in the motion that defendants were in possession of an inheritance belonging to plaintiff valued at more than $12,000. Everything tends to show that the court made proper use of its discretion. The sum of $400 fixed by it does not seem excessive.
Thus, this is a clearly frivolous appeal taken with the sole purpose of delaying the execution of the judgment and must therefore be dismissed.